 DECISIONS OF NATIONAL. LABOR RELATIONS BOARDAydin Energy Division and International Associationof Machinists and Aerospace Workers, AFL-CIO,District Lodge No. 115. Case 32-CA -1844September 27, 1979DECISION AND ORDERBY CHAIRMAN FANNING ANI) MI!MBIRS PN} I.I.,OANI) TRIISI)AI.F.Upon a charge and amended charge filed on June 7and 27, 1979, respectively, by International Associ-ation of Machinists and Aerospace Workers, AFL-CIO, District Lodge No. 115, herein called the Union,and duly served on Aydin Energy Division, hereincalled Respondent, the General Counsel of the Na-tional Labor Relations Board, by the Regional Direc-tor for Region 32, issued a complaint on June 28,1979, against Respondent, alleging that Respondenthad engaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copies ofthe charge, complaint, and notice of hearing beforean administrative law judge were duly served on theparties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on May 1, 1979, fol-lowing a Board election in Case 32-RC-498 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commencingor about May 7, 1979, and continuing to date, theUnion requested that Respondent meet and bargainwith it and that Respondent furnish it with "all infor-mation regarding the employees at your companywho we represent pertaining to all wages, benefits,pension or any other pertinent information that willassist us in our joint effort of collective bargaining ...land] a current list of the names, classifications andaddresses of all bargaining unit employees." Com-mencing on or about May 29, 1979, and at all timesthereafter, Respondent has refused, and continues todate to refuse, to bargain collectively with the Unionas the exclusive bargaining representative, and to fur-nish the information sought, although the Union hasrequested and is requesting it to do so. On June 29,' Official notice is taken of the record in the representation proceeding.Case 32-RC-498, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations. Series 8. as amended. SeeLTV Electrosystems, Inc., 166 NLRB 938 (1967). enfd. 388 F.2d 683 (4th Cir.1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F 2d 26(5th Cir. 1969); Intertype Co. v. Penello, 269 F.Supp. 573 (D.C.Va 1967)1Follett Corp.. 164 NLRB 378 (1967), enfd. 397 F.2d 91 (7th Cir. 1968); Sec.9(d) of the NLRA. as amended.1979, Respondent filed its answer to the complaint,admitting in part, and denying in part, the allegationsin the complaint, submitting affirmative defenses, andrequesting that the complaint be dismissed in its en-tirety.On June 24. 1979, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment and a memorandum in support thereof,with exhibits attached. Subsequently, on July 27,1979, the Board issued an order transferring the pro-ceeding to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondent there-after filed a response to the General Counsel's Motionfor Summary Judgment.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint, and in its oppositionto the General Counsel's Motion for Summary Judg-ment, Respondent admits its refusal to bargain, andadmits its refusal to furnish information to the Union,hut contends it is not obligated to bargain or furnishthe information requested because the election didnot fairly and truly represent the views of the employ-ees and further because the employees did not validlydesignate and select the Union. In this regard, Re-spondent contends that the Regional Director and theBoard improperly failed to afford it an evidentiaryhearing on its objections to the election held in theunderlying representation case; that the results of theelection were improperly influenced by objectionableconduct therein; that the Board's certification is in-valid and unenforceable; and that, as substantial andmaterial factual issues remain unresolved as to therelevance of the information requested by the Union,the Motion for Summary Judgment should be denied.The General Counsel contends Respondent is im-properly seeking to relitigate issues which were raisedand decided in the underlying representation case.We agree with the General Counsel.Review of the record herein, including the record inCase 32-RC-498, reveals that on October 17, 1978, inthe representation proceeding, the Union sought torepresent certain employees of Respondent, and thatpursuant to a Stipulation for Certification Upon Con-sent Election, approved by the Regional Director onNovember 8, 1978, an election by secret ballot wasconducted on December 22, 1978, under the supervi-sion of the Regional Director, in the unit set forth245 NLRB No. 66468 AYDIN ENERGY DIVISIONherein. The tally of ballots revealed that 19 ballotswere cast for, and 13 against, the Union. There werefour challenged ballots, which were not determinativeof the outcome of the election. On January 2, 1979.Respondent filed objections to the conduct of theelection. After an investigation of said objections, theRegional Director, on February 22, 1979, issued hisReport and Recommendation on Objections, recom-mending that the objections be overruled in their en-tirety and that a certification issue. Thereafter, Re-spondent filed exceptions thereto, and the Board, onMay 1, 1979, issued a Decision and Certification ofRespresentative wherein it adopted the Regional Di-rector's findings and recommendations.'Respondent contends that it was denied due pro-cess by the Board's refusal to hold a hearing, in theunderlying representation case, on the matter of theobjections. It is well established, however, that aparty is not entitled to a hearing on objections absenta showing of substantial and material issues.3Fur-ther, the Board has held, with judicial approval, thatevidentiary hearings are not required in unfair laborpractice and summary judgment cases where, as here.there are no substantial or material facts to be deter-mined.4It thus appears that Respondent is attempt-ing to relitigate issues raised and resolved in the un-derlying representation case.Respondent also contends that the informationsought by the Union in connection with collectivebargaining is not necessary or relevant. However, theinformation sought-wage and benefit data, andnames, addresses, and job classifications of unit em-ployees-is presumptively relevant in view of Re-spondent's obligation to recognize and bargain withthe Union by virtue of the certification herein in-volved.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in aprior representation proceeding.'All issues raised by Respondent in this proceedingwere or could have been litigated in the prior repre-sentation proceeding, and Respondent does not offerto adduce at a hearing any newly discovered or previ-ously unavailable evidence, nor does it allege that anyspecial circumstances exist herein which would re-2 Not reported in bound volumes of Board Decisions.3 National Beryllia Corporation. 222 NLRB 1289 (1976), and cases citedtherein.4Handy Hardware Wholesale. Inc., 222 NLRB 373 (1976). and cases citedtherein.sSee Pittsburgh Plate Glass Co. v. N.LR.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board. Secs. 102.67(f) and 102.69(c).quire the Board to reexamine the decision made inthe representation proceeding. We therefore find thatRespondent has not raised any issue which is prop-erly litigable in this unfair labor practice proceeding.Accordingly, we grant the Motion for SummaryJudgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FA(CTI. THE BUSINESS OF RESPONI)EN rRespondent is now, and has been at all times mate-rial herein, a corporation duly organized under theexisting by virtue of the laws of the State of Dela-ware, with a facility located in Mountain View, Cali-fornia, where it is engaged in the manufacture of elec-tronics equipment. During the past 12 months,Respondent, in the course and conduct of its businessoperations in Mountain View, California, purchasedand received goods and services valued in excess of$50,000 directly from suppliers located outside theState of California.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdictionherein.II. THE LABOR ORGANIZATION INVOLVEDInternational Association of Machinists and Aero-space Workers, AFL-CIO, District Lodge No. 115, isa labor organization within the meaning of Section2(5) of the Act.IIl. THE UNFAIR LABOR PRACTICESA. The Representation ProceedingI. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All production and maintenance employees em-ployed at Respondent's fabrication shop at 2581Leghorn St., Mountain View, California; exclud-ing office clerical employees, professional em-ployees, salesmen, guards, and supervisors as de-fined in the Act.2. The certificationOn December 22, 1978, a majority of the employ-ees of Respondent in said unit, in a secret-ballot elec-469 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion conducted under the supervision of the RegionalDirector for Region 32, designated the Union as theirrepresentative for the purpose of collective bargainingwith Respondent. The Union was certified as the col-lective-bargaining representative of the employees insaid unit on May 1, 1979, and the Union continues tobe such exclusive representative within the meaningof Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about May 7, 1979, and at alltimes thereafter, the Union has requested Respondentto bargain collectively with it as the exclusive collec-tive-bargaining representative of all the employees inthe above-described unit. Commencing on or aboutMay 29, 1979, and continuing at all times thereafterto date, Respondent has refused, and continues to re-fuse, to recognize and bargain with the Union as theexclusive representative for collective bargaining ofall employees in said unit.By letter dated May 7, 1979, and at all times there-after, the Union has requested, and continues to re-quest, that Respondent furnish it with informationconcerning employees in the above-described unit,pertaining to all wages, benefits, pensions, a currentlist of names, classifications, and addresses of all bar-gaining unit employees or any other pertinent infor-mation that will assist in collective bargaining. Sinceon or about May 29, 1979, Respondent has failed andrefused, and continues to fail and refuse, to furnishthe Union with the information requested.Accordingly, we find that Respondent has, sinceMay 29, 1979, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit, and that, by such refusal, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section 1, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commencesto bargain in good faith with the Union as the recog-nized bargaining representative in the appropriateunit. See Mar-Jac Poultry Company, Inc., 136 NLRB785 (1962); Commerce Company d/b/a Lamar Hotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5thCir. 1964), cert. denied 379 U.S. 817; Burnett Con-struction Company, 149 NLRB 1419, 1421 (1964),enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Aydin Energy Division is an employer engagedin commerce within the meaning of Section 2(6) and(7) of the Act.2. International Association of Machinists andAerospace Workers, AFL-CIO, District Lodge No.115, is a labor organization within the meaning ofSection 2(5) of the Act.3. All production and maintenance employees em-ployed at Respondent's fabrication shop at 2581 Leg-horn St., Mountain View, California; excluding officeclerical employees, professional employees, salesmen,guards and supervisors as defined in the Act, consti-tute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct.4. Since May 1, 1979, the above-named labor or-ganization has been and now is the certified and ex-clusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5. By refusing on or about May 29, 1979, and at alltimes thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By refusing on or above May 29, 1979, and at alltimes thereafter, to bargain collectively with theUnion as the exclusive bargaining representative ofall employees of Respondent in the appropriate unit,470 AYDIN ENERGY DIVISIONby refusing to furnish it information concerning saidemployees, pertaining to all wages, benefits, pensions,a current list of names, classifications, and addressesof all bargaining unit employees, or any other perti-nent information that will assist in collective bargain-ing, Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(5) of the Act.7. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed them in Sec-tion 7 of the Act, and thereby has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)(1) of the Act.8. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent,Aydin Energy Division, Moutain View, California, itsofficers, agents, successors, and assigns, shall:i. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with International Associationof Machinists and Aerospace Workers, AFL-CIO,District Lodge No. 115, as the exclusive bargainingrepresentative of its employees in the following ap-propriate unit:All production and maintenance employees em-ployed at Respondent's fabrication shop at 2581Leghorn St., Mountain View, California; exclud-ing office clerical employees, professional em-ployees, salesmen, guards and supervisors as de-fined in the Act.(b) Refusing to bargain collectively with theabove-named labor organization, as the exclusive bar-gaining representative of the employees in the bar-gaining unit described above, by refusing to furnishsaid labor organization with information concerningsaid employees, pertaining to all wages, benefits, pen-sions, a current list of names, classifications, and ad-dresses of all bargaining unit employees or any otherpertinent information that will assist in collective bar-gaining.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement.(b) Upon request, bargain collectively with Inter-national Association of Machinists and AerospaceWorkers, AFL-CIO, District Lodge No. 115, as theexclusive bargaining representative of all employeesin the aforesaid appropriate unit, by furnishing saidlabor organization with information concerning saidemployees, pertaining to all wages, benefits, pensions.a current list of names, classifications, and addressesof all bargaining unit employees or any other perti-nent information that will assist in collective bargain-ing.(c) Post at its facility located at 2581 Leghorn St.,Mountain View, California, copies of the attachednotice marked "Appendix."6Copies of said notice, onforms provided by the Regional Director for Region32, after being duly signed by Respondent's repre-sentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 32, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.6 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Inter-national Association of Machinists and Aero-space Workers, AFL-CIO, District Lodge No.115, as the exclusive representative of the em-ployees in the following appropriate unit:All production and maintenance employeesemployed by us at our fabrication shop at471 DECISIONS OF NATIONAL LABOR RELATIONS BOARD2581 Leghorn St., Mountain View, California;excluding office clerical employees, profes-sional employees, salesmen, guards, and super-visors as defined in the Act.WE WILL NOT refuse to bargain collectivelywith the above-named labor organization, as theexclusive bargaining representative of the em-ployees in the bargaining unit described above,by refusing to furnish said labor organizationwith information concerning said employees,pertaining to all wages, benefits, pensions, a cur-rent list of names, classifications, and addressesof all bargaining unit employees or any otherpertinent information that will assist in collectivebargaining.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named labor organization, as the exclusiverepresentative of all employees in the aforesaidappropriate unit with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement.WE WILL, upon request, bargain collectivelywith International Association of Machinists andAerospace Workers, AFL-CIO, District LodgeNo. 115, as the exclusive bargaining representa-tive of all employees in the aforesaid appropriateunit, by furnishing said labor organization withinformation concerning said employees, pertain-ing to all wages, benefits, pensions, a current listof names, classifications, and addresses of allbargaining unit employees or any other pertinentinformation that will assist in collective bargain-ing.AYDIN ENERGY DIVISION472